Exhibit 10.7

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (the “Agreement”) is entered into as of July 17, 2006
by Environmental Power Corporation, a Delaware corporation with its principal
place of business at One Cate Street, 4th Floor, Portsmouth, New Hampshire 03801
(together with its subsidiaries, the “Company”), and Kamlesh R. Tejwani, an
individual residing at 95 Falmouth Street, Short Hills, New Jersey 07078 (the
“Employee”).

INTRODUCTION

The Company desires to retain the services of the Employee during its transition
to new executive leadership, and the Employee desires to perform certain
services for the Company. In consideration of the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
agree as follows:

1. Change in Title; Services.

1.1 Resignation as President and Chief Executive Officer. Effective July 17,
2006, the Employee hereby resigns as President and Chief Executive Officer of
the Company.

1.2 Retention of Vice Chairman Position. The Employee shall remain as Vice
Chairman of the Board of Directors during the term of this Agreement.

1.3 Services. In his capacity as Vice Chairman, the Employee agrees to perform
such services, and to undertake such projects, as may be directed by the
Company’s Board of Directors or its Chief Executive Officer. The Employee shall
perform such services and work on such projects on a substantially full-time
basis.

2. Term. This Agreement shall commence on the date hereof and shall continue
until June 30, 2007 (such period, as it may be extended, being referred to as
the “Transition Period”), unless sooner terminated in accordance with the
provisions of Section 4.

3. Compensation.

3.1 Salary. During the Transition Period, the Company shall continue to pay the
Employee his current base salary, in accordance with the Company’s normal
payroll practices.

3.2 Separation Payments. Provided that the Employee has continued to perform his
duties under this Agreement through the Transition Period, or the Transition
Period has been terminated by the Company without Cause (as defined in
Section 4.2), beginning six months after the expiration or termination of the
Transition Period, the Company will pay to the Employee separation payments in
the aggregate amount of $225,000, in installments, as follows: (i) the sum of
$112,500 payable on the first business day after the six-month anniversary of
the expiration or termination of the Transition Period, and (ii) the remaining
balance of $112,500 payable in six equal monthly installments thereafter, in
accordance with the Company’s usual



--------------------------------------------------------------------------------

payroll intervals. In addition, in the event that the Company terminates the
Transition Period without Cause prior to December 31, 2006, the Employee will be
entitled to an additional lump sum payment on the six-month anniversary of the
termination of the Transition Period equal to the aggregate base salary he would
have been paid hereunder for the remaining portion of the Transition Period
ending on December 31, 2006.

3.3 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable and necessary expenses incurred or paid by the Employee in connection
with, or related to, the performance of his services under this Agreement. The
Employee shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous month.
The Company shall pay to the Employee amounts shown on each such statement
within 30 days after receipt thereof.

3.4 Benefits. During the Transition Period, the Employee shall be entitled to
such benefits, coverages or privileges, as the Employee has previously enjoyed
during his employment with the Company. In addition, subject to Section 4.2,
during the 12-month period following the later of (i) December 31, 2006 or
(ii) the end of his employment with the Company, to the extent permitted by
applicable law and the terms of the policies carried by the Company, the Company
will continue to pay the premiums of, and permit the Employee to participate in,
the medical, dental and life insurance plans as offered by the Company from time
to time to its employees. In the event that the Employee accepts employment with
a new employer and receives comparable benefits from such employer, such
benefits will terminate.

3.5 Car and Office. During the Transition Period and, if the Transition Period
is terminated without Cause (as defined in Section 4.2), until June 30, 2007,
the Company will continue to (a) pay the monthly lease payments on the
automobile currently leased by the Company for his use, and to reimburse the
Employee for the cell phone charge currently reimbursed to him, and (b) provide
the Employee with office space in New York City comparable to the office space
currently used by the Employee, together with such equipment, telephone
connections and Internet connections as the Employee substantially similar to
those the Employee currently uses. In the event that the Employee accepts
employment with a new employer and receives comparable benefits from such
employer, such benefits will terminate.

3.6 Effect on Outstanding Options. The Company acknowledges and agrees that
(a) the options to purchase shares of the Company’s Common Stock, $0.01 par
value per share, represented by that certain Amended and Restated Nonstatutory
Stock Option, dated March 29, 2004 and effective as of July 3, 2003 (the “Option
Agreement”) are fully vested as of the date hereof, and (b) unless the
Transition Period is terminated by the Company for Cause, or an event of the
kind described in Section 3(e) of the Option Agreement occurs, the expiration or
termination of the Transition Period shall be deemed to be a termination of the
Employee without cause for purposes of Section 3(d) of the Option Agreement, and
the options represented thereby shall be exercisable until the Final Exercise
Date (as defined in the Option Agreement).

4. Termination.

4.1 Termination for Convenience. The Company may terminate this Agreement, and
the Employee’s employment with the Company, at any time for its convenience.



--------------------------------------------------------------------------------

In the event of termination by the Company pursuant to this Section 4.1, the
Employee will be entitled to the payments and benefits described in Sections
3.2, 3.4 and 3.5, and the treatment of the Option Agreement set forth in
Section 3.6.

4.2 Termination for Cause. The Company may terminate this Agreement, and the
Employee’s employment with the Company, at the election of the Company, for
Cause (as defined below), immediately upon written notice by the Company to the
Employee, which notice shall identify the Cause upon which the termination is
based. For the purposes of this Section 4.2, “Cause” shall mean (a) a good faith
finding by the Company that (i) the Executive has failed to perform in a
satisfactory manner his reasonably assigned duties for the Company or (ii) the
Employee has engaged in dishonesty, gross negligence or willful misconduct, or
committed any violation of the Company’s written policies or procedures, (b) if
the Employee breaches or threatens to breach any provision of Sections 6 or 7 of
the Employment Agreement, dated as of July 3, 2003, between the Employee and the
Company, as amended to date (the “Employment Agreement”), or (c) the conviction
of the Employee of, or the entry of a pleading of guilty or nolo contendere by
the Employee to, any crime involving moral turpitude or any felony. In the event
of termination for Cause, the Employee shall be entitled only to payment of base
salary earned, and reimbursement of expenses incurred, through the date of such
termination, and shall not be entitled to any other payments or benefits under
this Agreement after the date of such termination.

5. Cooperation. The Employee shall use his best efforts in the performance of
his obligations under this Agreement. The Company shall provide such access to
its information and property as may be reasonably required in order to permit
the Employee to perform his obligations hereunder. The Employee shall cooperate
with the Company’s personnel, shall not interfere with the conduct of the
Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

6. Limits on Authority. The Employee is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.

7. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 7.

8. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

9. Entire Agreement; Effect on Employment Agreement. This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement. Notwithstanding the foregoing, (a) the provisions of Sections 6 and 7
of the Employment Agreement shall continue to apply to the Employee and shall
remain in full force and effect in



--------------------------------------------------------------------------------

accordance with their terms, and (b) the remaining provisions of the Employment
Agreement shall be of no further force or effect.

10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

11. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of New York.

12. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

13. Miscellaneous.

13.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

13.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

13.3 In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

(remainder of this page intentionally left blank – signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

COMPANY: ENVIRONMENTAL POWER CORPORATION By:  

/s/ John F. O’Neill

  John F. O’Neill   Chief Financial Officer EMPLOYEE:

/s/ Kamlesh R. Tejwani

Kamlesh R. Tejwani